DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 12th, 2021 has been entered. Claims 1, 3-8, 10-11, and 13-19 remain pending in the application. Applicant’s amendments to independent claims 1, 10, and 11, the additional amendments to the dependent claims, and the agreed upon Examiner’s Amendment recited below have overcome each and every objection and rejection previously set forth in the Final Office Action mailed February 12th, 2021.
Response to Arguments
Applicant’s Remarks/Arguments on Page 11, filed May 12th, 2021, with respect to “OBJECTION TO THE CLAIMS” have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s Remarks/Arguments on Page 11, filed May 12th, 2021, with respect to “REJECTION UNDER 35 U.S.C. § 112, SECOND PARAGRAPH” have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112(b) have been withdrawn.
Applicant’s Remarks/Arguments on Pages 11-14, filed May 12th, 2021, with respect to “REJECTION UNDER 35 U.S.C. § 101” have been fully considered and are overall persuasive.  Therefore, the previous rejections regarding 35 U.S.C. 101 have been withdrawn.   
Applicant’s Remarks/Arguments on Pages 14-16, filed May 12th, 2021, with respect to “REJECTION UNDER 35 U.S.C. § 103” have been fully considered and are persuasive.  The amended claim language in independent claims 1, 10, and 11 introduces limitations that are not specifically included in the prior art. Therefore, all of the previous rejections regarding 35 U.S.C. 103 have been withdrawn for independent claims 1, 10, and 11 and for their pending dependent claims 3-9, and 13-19.

Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview, supplemented by e-mail correspondence, with Hopeton Walker on June 3rd, 2021.  In a follow-up interview on June 14th, 2021, the Applicant authorized updating the Abstract to one paragraph by removing the line break for the second paragraph.

The Abstract of the application has been amended as follows (emphasis is for visual aid):


The present technology relates to an imaging device, a signal processing device, and a vehicle control system enabling proper driving support when a vehicle enters a road from the outside of the road.  An imaging device includes: an imaging unit that captures an image of a front of a vehicle; and an object detection unit that performs object detection processing on the basis of the image captured by the imaging unit, wherein the object detection unit changes an object detection method on the basis of a positional relationship between the vehicle and a road where the vehicle enters from an outside. The present technology can be applied to an imaging device installed in, for example, various vehicles that perform driving support. 



Claim 1:
An imaging device, comprising: 
a plurality of cameras, wherein the plurality of cameras is configured to capture a plurality of images of an area of a front of a first vehicle; and
a processing unit configured to:
receive sensor data from a set of sensors, wherein the sensor data includes information associated with a distance between the front of the first vehicle and an object on a road;
perform an object detection process based on the
in the object detection process, the processing unit is further configured to:
set a preferential detection range in which the object is detected; and
set the object as a preferential detection target based on the distance between the front of the first vehicle and the object; and 
control the set of sensors to change at least one of the preferential detection target or the preferential detection range, wherein
the set of sensors is controlled based on a positional relationship between the first vehicle and the road, and
the first vehicle enters from an outside of the road.
Claim 10:
A signal processing device, comprising: 
a processing unit configured to:
receive sensor data from a set of sensors, wherein the sensor data includes information associated with a distance between a front of a vehicle and an object on a road;
perform an object detection process based on the
in the object detection process, the processing unit is further configured to:
set a preferential detection range in which the object is detected; and
set the object as a preferential detection target based on the distance between the front of the vehicle and the object; and
control the set of sensors to change at least one of the preferential detection target or the preferential detection range, wherein
the set of sensors is controlled based on a positional relationship between the vehicle and the road, and
the vehicle enters from an outside of the road.
Claim 11:
A vehicle control system, comprising: 
a plurality of cameras, wherein the plurality of cameras is configured to capture a plurality of images of an area of a front of a first vehicle; and
a plurality of object detection sensors configured to generate sensor data that includes information associated with a distance between the front of the first vehicle and an object on a road; and
a processing unit configured to:
perform an object detection process based on the
in the object detection process, the processing unit is further configured to:
set a preferential detection range in which the object is detected; and
set the object as a preferential detection target based on the distance between the front of the first vehicle and the object;
control the first vehicle based on a result of the object detection process; and
control the plurality of object detection sensors to change the object detection process based on a positional relationship between the first vehicle and the road, wherein the first vehicle enters from an outside of the road.
Reasons for Allowance

Claims 1, 3-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither Shashua (US 2015/0101159; of record), nor Yanai (US 2008/0143833; of record), nor Takizawa (JP 2009-237898; of record) discloses or teaches:
 “control the set of sensors to change at least one of the preferential detection target or the preferential detection range, wherein
the set of sensors is controlled based on a positional relationship between the first vehicle and the road, and
the first vehicle enters from an outside of the road.” as recited in amended claims 1 and 10 of the application, nor do these references disclose or teach:
“control the plurality of object detection sensors to change the object detection process based on a positional relationship between the first vehicle and the road, wherein the first vehicle enters from an outside of the road.” as recited in amended claim 11 as modified by the Examiner’s Amendment above.

Additional prior art, Tsuchiya et al. (JP 2009-271766; based on the attached English translation), teaches relative distance between a vehicle and an object and relative distance between a vehicle and a pedestrian crossing or a narrow road as a part of a current path, and switching between detection data based on these factors.  However, it does not teach entering a road (i.e. a vehicle pathway) from an outside.  The detected narrow road is a part of the current vehicle path, and the pedestrian crossing is not a road under the broadest reasonable interpretation.  Also, Tsuchiya does not teach controlling of the detection sensors, which is a physical modification or adjustment to the sensors and not merely software processing.
No additional prior art could be found to apply to these limitations.
Claims 3-8 and 13-19 are allowable based on their dependencies on claims 1, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Nakamori et al. (US 2008/0243390) teaches adjusting the detection range of a set of object detection sensors based on an approaching object that presents a risk to a host vehicle in 
Tsuchiya et al. (JP 2009-271766; based on the attached English translation) teaches relative distance between a vehicle and an object and relative distance between a vehicle and a pedestrian crossing or a narrow road as a part of a current path, and switching between detection data based on these factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/8/2021